Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-15, 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao Fubiao et al., CN 204257764U. 
Regarding claim 1, Cao Fubiao et al., teaches a protection device for a battery (abstract), comprising: a casing assembly (battery casing) (0008), wherein a receiving chamber for receiving inert gas is defined in the casing assembly (0008), one end of the receiving chamber is provided with an opening (pressure relief hole; 0008); a sealing film (pressure relief piece seal) (0008), disposed at the opening to seal the receiving chamber (0008); and a temperature-sensitive (0008; temperature shape memory elastic piece) and deformable actuating piece (temperature shape memory elastic piece) (0008) , disposed in the receiving chamber and provided with a piercing protrusion (piercing part), wherein when the actuating piece is deformed in response to a temperature change of the battery (temperature shape memory elastic piece) (0008), the piercing protrusion (piercing part) (0008) is driven to pierce the sealing film (pressure relief sheet) (0008). 

Regarding claim 2, Cao Fubiao et al., teaches comprising a pressing ring, wherein the pressing ring (pressure relief piece) (0009) is disposed on the actuating piece (temperature shape memory elastic piece) (0008) and is in close contact with the actuating piece (temperature shape memory elastic piece) (0008), and the piercing protrusion (piercing part) passes through the pressing ring (pressure relief piece) (0009) and protrudes toward the sealing film (pressure relief sheet) (0008).
Regarding claim 3, Cao Fubiao et al., teaches a free end of the piercing protrusion (piercing part) is formed as a tip end (“piercing part has a tip”) (0009). 
Regarding claim 4, Cao Fubiao et al., teaches the sealing film is a plastic film (temperature or pressure shape memory elastic sheet) (0010). 
Regarding claim 5, Cao Fubiao et al., teaches the actuating piece is a memory alloy piece  (temperature or pressure shape memory elastic sheet) (0010).
Regarding claim 6, Cao Fubiao et al., teaches the casing assembly comprises: an outer casing (battery casing) (0008), defining the receiving chamber (0012-0013; 0035), the opening of the receiving chamber being located at one end of the outer casing; and an inner casing, which is a metal member (0019) disposed on an inner peripheral wall of the outer casing and is in close contact with the inner peripheral wall of the outer casing (0012),  wherein an end of the inner casing adjacent to the opening is spaced apart from the opening, the actuating piece abuts against the end of the inner casing (0022; 0035). 
Regarding claim 7, Cao Fubiao et al., teaches the outer casing is a plastic part (elastic) (0012).


Regarding claim 10, Cao Fubiao et al., teaches a vehicle (“buses and electric vehicles”) (0004), comprising the battery pack according to claim 9 (0004).
Regarding claim 11, Cao Fubiao et al., teaches a free end of the piercing protrusion (piercing part), is formed as a tip end (tip) (0009). 
Regarding claim 12, Cao Fubiao et al., teaches the sealing film is a plastic film (temperature or pressure shape memory elastic sheet) (0010).
Regarding claim 13, Cao Fubiao et al., teaches the actuating piece is a memory alloy piece (temperature or pressure shape memory elastic sheet) (0010). 
Regarding claim 14, Cao Fubiao et al., teaches the casing assembly comprises: an outer casing (battery casing) (0008), defining the receiving chamber (0012-0013; 0035), the opening of the receiving chamber being located at one end of the outer casing (0008); and an inner casing, which is a metal member (0019) disposed on an inner peripheral wall of the outer casing and is in close contact with the inner peripheral wall of the outer casing (0012), wherein an end of the inner casing adjacent to the opening is spaced apart from the opening, the actuating piece abuts against the end of the inner casing (0022; 0035).  
Regarding claim 15, Cao Fubiao et al., teaches the outer casing is a plastic part (elastic) (0012).
Regarding claim 18, Cao Fubiao et al., teaches a vehicle (“buses and electric vehicles”) (0004), comprising the battery pack according to claim 17 (0004).
Thus, the claims are anticipated.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao Fubiao et al., CN 204257764U, in view of Xu Yulin et al., CN 204230317U.
Cao Fubiao et al., did not teach the claim limitations of claims 8, 9, 16, 17.
Regarding claim 8, Xu Yulin et al., teaches a battery (abstract), comprising: a battery body; a spraying assembly, corresponding to the battery body and configured to spray a fire extinguishing agent to the battery body (0010-0011); the protection device for a battery according to claim 1 (0008); and a fire-fighting sensing assembly (fire detection) (0010), adapted configured to sense that an inert gas in the protection device is released, wherein the fire-fighting sensing assembly is in communication connection with the spraying assembly (0010), wherein when the inert gas in the protection device is released (0013), the spraying assembly sprays the fire extinguishing agent to the battery body (0010).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made because although Cao Fubiao does not teach the fire extinguishing agent, Xu Yulin teaches a fire extinguishing: “The safe battery pack disclosed by the utility model has the advantages that the battery pack can quickly extinguish fire in case of fire, and can eliminate the potential fire trouble before fire breaking when the temperature is changed abruptly, and 
Regarding claim 9, Xu Yulin et al., teaches a box; a plurality of batteries (Fig. 1-4) according to claim 8, disposed in the box (Fig. 1); and a fire-fighting pipeline, disposed along the periphery of the battery pack (0024), wherein the fire-fighting pipeline has a plurality of pipeline branches (tubes 3) (0015), each battery corresponds to at least one pipeline branch (Fig. 1), a free end of each pipeline branch is connected to a spraying assembly of the battery (0015).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made because although Cao Fubiao does not teach the fire extinguishing agent, Xu Yulin teaches a fire extinguishing: “The safe battery pack disclosed by the utility model has the advantages that the battery pack can quickly extinguish fire in case of fire, and can eliminate the potential fire trouble before fire breaking when the temperature is changed abruptly, and the safe battery pack is good in fire extinguishing effect, high in fire extinguishing efficiency, high in reliability and good in safety performance.” (abstract).
Regarding claim 16, Xu Yulin et al., teaches a battery (abstract), comprising: a battery body (0024); a spraying assembly (0015), corresponding to the battery body and configured to spray a fire extinguishing agent to the battery body (0015); the protection device for a battery according to claim 15; and a fire-fighting sensing assembly (fire detection) (0010), configured to sense that an inert gas in the protection device is released (0010; 0013), wherein the fire-fighting sensing assembly is in communication connection with the spraying assembly, wherein when the inert gas in the protection device is released, the spraying assembly sprays the fire extinguishing agent to the battery body (0010). 

Regarding claim 17, Xu Yulin et al., teaches a battery pack (abstract), comprising: a box (Fig. 1); a plurality of batteries according to claim 16, the plurality of batteries being disposed in the box (Fig. 1); and a fire-fighting pipeline (0010; 0015), disposed along the periphery of the battery pack (Fig. 1), wherein the fire-fighting pipeline has a plurality of pipeline branches (tubes 3) (0015), each battery corresponds to at least one pipeline branch (tubes 3) (0015; 0029), a free end of each pipeline branch is connected to a spraying assembly of the battery (0015).
Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made because although Cao Fubiao does not teach the fire extinguishing agent, Xu Yulin teaches a fire extinguishing: “The safe battery pack disclosed by the utility model has the advantages that the battery pack can quickly extinguish fire in case of fire, and can eliminate the potential fire trouble before fire breaking when the temperature is changed abruptly, and the safe battery pack is good in fire extinguishing effect, high in fire extinguishing efficiency, high in reliability and good in safety performance.” (abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA J MARTIN whose telephone number is (571)272-1288.  The examiner can normally be reached on 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 571-272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANGELA J. MARTIN
Examiner
Art Unit 1727